Petitioner, Jake Hinley, has filed in this court a petition for habeas corpus, seeking his release from the State Penitentiary, at McAlester, where he is now serving a term of life imprisonment by reason of a judgment and sentence of the district court of Jefferson county.
The judgment and sentence was entered on November 27, 1938, and no appeal was taken therefrom. The petitioner herein has on two prior occasions filed petitions for writ of habeas corpus in this court, one of which was denied on January 17, 1945 (Ex parte Hinley, 79 Okla. Crim. 382, 155 P.2d 265); and the other denied on July 30, 1947 (Ex parte Hinley, 84 Okla. Crim. 437,183 P.2d 602). *Page 82 
It is a rule of this court that where the Criminal Court of Appeals has denied an application for writ of habeas corpus, it will not ordinarily entertain a subsequent application for such writ on the same grounds or facts existing when the first application was made, whether then presented or not. Ex parte Gray, 74 Okla. Crim. 200, 124 P.2d 430; Ex parte Berrie,75 Okla. Crim. 115, 129 P.2d 88; Denton v. Hunt, Warden, 79 Okla. Crim. 166,152 P.2d 698; Ex parte Edwards, 79 Okla. Crim. 259, 154 P.2d 105.
The same questions raised in the two previous cases are presented here, and it is unnecessary to again discuss them. In one of these cases this court stated [84 Okla. Crim. 437,183 P.2d 603]:
"The only relief for this petitioner would be through an application for pardon or parole, before the State Pardon and Parole Board."
For the reasons above stated, the petition for writ of habeas corpus is denied.
JONES and BRETT, JJ., concur.